The Honorable William R. Bullock Prosecuting Attorney P.O. Box 220 Danville, AR  72833
Dear Mr. Bullock:
This is in response to Chief Deputy Prosecuting Attorney Steve Kirk's request for an opinion on the following question:
    Is a sheriff entitled to a fee for taking and entering a misdemeanor appearance or delivery bond according to A.C.A.  21-6-307(a)(15)?
It is my opinion that the answer to this question is, generally, yes.  Section 21-6-307(a)(15) states:
    (a) The following fees shall be charged by each of the sheriffs of the several counties of the State of Arkansas:
      (15) For taking and entering every bail or delivery bond _____ 0.00.
This provision does not appear to condition the fee upon the nature of the offense, that is, whether it is a felony or a misdemeanor.  With regard to the sheriff's general authority to take bail, and procedures in connection therewith, see, e.g., A.C.A. 16-81-109, 16-84-102, 16-84-111, 14-15-501.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
cc: Steve Kirk Chief Deputy Prosecuting Attorney P.O. Box 208 Morrilton, AR 72110